In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00351-CR


                  CHRISTY LYNN LANDRUM HAMBY, APPELLANT

                                            V.

                             STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                    Hale County, Texas
          Trial Court No. A17795-0809, Honorable Robert W. Kincaid, Jr., Presiding

                                    October 13, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

       Christy Lynn Landrum Hamby appeals the decision to revoke her community

supervision. The trial court originally convicted and sentenced her for theft of property.

The sentence was suspended, though, and she was placed on community supervision

for ten years. While she served her community supervision, the State moved several

times to suspend it. In its last motion, it alleged that she violated the conditions of her

probation requiring her to supply income tax returns and make monthly payments

covering the supervision fee, court costs and restitution imposed on her. The trial court
found the allegations true, revoked her community supervision, and sentenced her to a

seven-year prison term. She appealed. Her multiple issues concern the sufficiency of

the evidence underlying the trial court’s findings that she violated the aforementioned

conditions of her supervision. We affirm.

       We discussed the pertinent standard of review in Sharp v. State, No. 07-19-00409-

CR, 2020 Tex. App. LEXIS 7124 (Tex. App.—Amarillo Sept. 2, 2020, pet. ref’d) (mem.

op., not designated for publication) and apply it here. Under that standard, the violation

of a single term of probation supports a decision to revoke. Id. at *4.

       As previously mentioned, one of the conditions the State alleged she violated

concerned the deliverance of income tax returns. This default purportedly occurred for

several years, one of which was 2013. Evidence appears of record illustrating that

appellant was asked about the status of her 2013 return; it had not been delivered.

According to her probation officer, appellant acknowledged filing the return and promised

to deliver it. That promise went unfulfilled. And though appellant had difficulty recalling

whether that exchange with her probation officer ever occurred, the trial court was entitled

to accept the officer’s testimony about the conversation as true. Hacker v. State, 389

S.W.3d 860, 865 (Tex. Crim. App. 2013) (stating that “the trial judge is the sole judge of

the credibility of the witnesses and the weight to be given to their testimony”). So, there

appears of record some evidence supporting the court’s finding that she violated a term

of her community supervision.      That being true and because proof of one violation

supports a decision to revoke, we cannot say that the trial court abused its discretion by

granting the motion to revoke, revoking appellant’s community supervision, and

sentencing appellant to prison.



                                             2
      We overrule appellant’s issues and affirm the judgment of the trial court.



                                                      Per Curiam


Do not publish.




                                           3